                Case 2:20-cv-00872-DWC Document 4 Filed 06/16/20 Page 1 of 3




 1
 2
 3                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE
 5
 6
 7    DATACLOUD TECHNOLOGIES, LLC,
                                                    CASE NO. 20-CV-872
 8               Plaintiff,
                                                    PLAINTIFF’S RULE 7.1
 9               v.                                 CORPORATE DISCLOSURE
                                                    STATEMENT
10    F5 NETWORKS, INC.,

11               Defendant.
                                                    JURY TRIAL DEMANDED
12
13            Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District
14   Judges and Magistrate Judges of the Court to evaluate possible disqualification or
15   recusal, the undersigned counsel for DATACLOUD TECHNOLOGIES, LLC, a
16   private non-governmental limited liability company, certifies that the following are
17   corporate parents, affiliates, and/or subsidiaries owning more than ten percent
18   (10%) of Plaintiff.
19            Brainbox Innovations, LLC.
20
21   //

22   //
23
24   //

25   //
26
27        CORPORATE DISCLOSURE
                                                           MANN LAW GROUP PLLC
                                                           1420 Fifth Avenue, Suite 2200
          20-cv-872-1                                      Seattle, WA 98101
28                                                         Phone: 206-436-0900
           Case 2:20-cv-00872-DWC Document 4 Filed 06/16/20 Page 2 of 3




 1
 2
 3       DATED this 16th day of June, 2020.

 4
                                       By: s/ Philip P. Mann
 5                                     Philip P. Mann, WSBA No. 28860
 6                                     MANN LAW GROUP PLLC
                                       1420 Fifth Avenue, Suite 2200
 7                                     Seattle, WA 98101
 8                                     Telephone: (206) 436-0900
                                       email: phil@mannlawgroup.com
 9
10                                     Attorneys for Plaintiff DataCloud
                                       Technologies, LLC
11
12
                                       Of Counsel
13                                     James F. McDonough, III
14                                     (Bar No. 117088, GA)
                                       Jonathan R. Miller (Bar No. 507179, GA)
15                                     Travis E. Lynch (Bar No. 162373, GA)
16                                     HENINGER GARRISON DAVIS, LLC
                                       3621 Vinings Slope, Suite 4320
17                                     Atlanta, Georgia 30339
18                                     Telephone: (404) 996-0869, -0863, -0867
                                       Facsimile: (205) 547-5502, -5506, -5515
19                                     Email: jmcdonough@hgdlawfirm.com
20                                     Email: jmiller@hgdlawfirm.com
                                       Email: tlynch@hgdlawfirm.com
21
22
23
24
25
26
27   CORPORATE DISCLOSURE
                                                     MANN LAW GROUP PLLC
                                                     1420 Fifth Avenue, Suite 2200
     20-cv-872-2                                     Seattle, WA 98101
28                                                   Phone: 206-436-0900
             Case 2:20-cv-00872-DWC Document 4 Filed 06/16/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

 1              I hereby certify on the date indicated below, I electronically filed the
 2   foregoing with the Clerk of the Court using the CM/ECF system which will send
 3   notification of such filing to all parties who have appeared in this matter.
 4   DATED: June 16, 2020                    /s/ Philip P. Mann
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27    CORPORATE DISCLOSURE
                                                             MANN LAW GROUP PLLC
                                                             1420 Fifth Avenue, Suite 2200
      20-cv-872-3                                            Seattle, WA 98101
28                                                           Phone: 206-436-0900
